Citation Nr: 1440985	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial disability rating for a service-connected right ankle disorder, which has been rated as 10 percent disabling since July 8, 2009.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 






INTRODUCTION

The Veteran served on active duty between December 1986 and December 1989.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.      

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new documentary evidence has been added to the claims file since the September 2011 Statement of the Case (SOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).    


FINDING OF FACT

While the Veteran experiences pain that causes mild limitation of motion in his right ankle, there is no evidence that he experiences marked limitation of motion.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent, for a service-connected right ankle disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002).  38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied by way of a letter sent to the Veteran in November 2009, which was submitted prior to the initial RO decision.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter satisfied notification requirements regarding the elements of service connection, disability ratings, and the assignment of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's STRs, and VA treatment records relevant to the claim decided here.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf with regard to this claim.  VA afforded the Veteran the opportunity to give testimony before the Board.  Moreover, VA afforded the Veteran VA compensation examinations into his claim.  The Board notes the representative's statement of record that the Veteran's ankle disorder has worsened since the most recent VA examination in July 2011.  Additional medical inquiry is unnecessary, however, as there is no actual evidence of record - medical or lay - indicating that the disorder has in fact worsened.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the Board will proceed with a decision on the appeal.    

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for a Higher Initial Rating

On July 8, 2009, the Veteran filed an original claim to service connection for a right ankle disorder.  In January 2010, the RO granted service connection and assigned a noncompensable rating effective the date of claim.  The Veteran appealed the decision.  In a subsequent September 2011 rating decision, the RO granted an initial disability rating of 10 percent effective the date of claim.  The Board will presume that the Veteran continues to maintain entitlement to higher ratings during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this decision, the Board will consider whether higher ratings have been warranted at any time during the appeal period commencing on July 8, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

Disabilities of the ankle are addressed under Diagnostic Code (DC) 5270 to DC 5274 of 38 C.F.R. § 4.71a (2013).  Disorders such as ankylosis, joint malunion, and astragalectomy are addressed under DCs 5270, 5272, and 5274.  As these disorders are not at issue here, these DCs will not be reviewed.  

The Veteran's ankle disorder is characterized by arthritis and limitation of motion.  His disorder, therefore, will be evaluated under DC 5271, which authorizes a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  Of note, the Rating Schedule considers full range of motion of the ankle to be 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.    

The Veteran's disorder will also be evaluated under DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.   

The relevant medical evidence of record consists of VA treatment records, VA compensation examination reports, and lay statements from the Veteran.  Based on this evidence, a higher initial rating for the right ankle disability is unwarranted.  In short, although the evidence demonstrates that the Veteran has arthritis in his right ankle which limits his motion, the Veteran has not experienced marked limitation of motion from his disorder.  

VA treatment records in July and August 2009 note the Veteran's complaints of right ankle pain, stiffness, and limitation.  The records note minimal effusion, but full range of motion and no tenderness.  The records note diagnosis of a right ankle sprain.  

In January 2010, the Veteran underwent his first of two VA compensation examinations during the appeal period.  The examiner noted the Veteran's complaints of pain and limitation, and of experiencing flare ups.  

The January 2010 examiner noted that July 2009 x-rays of the right ankle were deemed negative by a treating physician.  However, the examiner disagreed with that interpretation, stating instead that the July 2009 x-rays, and August 2009 x-rays, revealed a small calcification "at the point of attachment of the tendo Achilles into the posterior aspect of the calcaneus, which has no significance."  The examiner stated that of greater significance was a small calcification "distal to the tip of the distal medial malleolus" and a small calcification "adjacent to the anterior lip of the distal tibia[.]"  The examiner further stated that x-ray evidence indicated no fracture or degenerative joint disease.  

In any event, the January 2010 examiner noted that the Veteran entered the examination room using a cane, but that no limp was detected.  On examination, the examiner noted the Veteran's ability to walk on his heels and toes "evidencing good balance and muscle strength and coordination."  The examiner noted no atrophy, no callosities, no tenderness, and no ankle swelling.  The examiner noted pain-free dorsiflexion of 15 degrees and plantar flexion of 40 degrees.  The examiner noted no change in range of motion, or other adverse symptoms, after repetitive testing.  Ultimately, the January 2010 VA examiner diagnosed the Veteran with a right lateral ligament ankle sprain, and expressly stated that there was no evidence of arthritis.  

January and February 2011 VA treatment records note that the Veteran sought treatment for right ankle pain.  The records indicate that the Veteran sought treatment from a podiatrist.  The Veteran complained of ankle pain and expressed interest in footwear that would help to prevent "rolling" of his ankle.  He also expressed interest in surgery to correct his problem.  The records note September 2010 x-rays, January 2011 MRI, and a February 2011 CT scan.  This radiology testing found in the right ankle a small osteochondral defect, a calcaneal spur, and mild osteoarthritis.  
      
The Veteran underwent VA compensation examination of his right ankle again in July 2011.  The examiner noted the Veteran's complaints of chronic pain and limitation particularly on weight bearing, and his inability to play sports.  The Veteran reported using orthopedic shoes and ankle braces, but not assistive devices such as a cane.  The Veteran did not indicate employment problems related to the ankle, or a history of inflammatory arthritis or ankle surgery.  On examination, the examiner noted "a trace of a limp favoring the right lower extremity[.]"  The examiner noted generalized tenderness across the right ankle, but found no edema, deformity, or instability, and noted a negative drawer test.  The examiner noted pain-free 12 degrees dorsiflexion and 35 degrees plantar flexion, and noted an ability to invert and evert the ankle without pain.  Further, consistent findings were noted following repetitive testing - no additional functional limitations were noted.  The examiner summarized the abnormalities noted in the January and February 2011 radiology testing, and diagnosed the Veteran with osteoarthritis of the right ankle.     

In sum, the evidence documents clearly that the Veteran has arthritis and experiences some limitation of motion and function.  However, as the two VA examination reports make clear, the Veteran has retained significant strength and pain-free range of motion in his right ankle.  For these reasons, the 10 percent rating has been warranted under both DC 5271 and 5010.  However, this evidence does not indicate disability that could be described as "marked."   As such, an initial rating in excess of 10 percent would be unwarranted here at any time during the appeal period.  

The Board notes that it has reviewed the Veteran's lay statements of record.  He has noted pain and limitation he experiences as the result of his right ankle disorder.  The Board particularly notes a statement received in October 2011, in which he asserts that MRI and the CT scan revealed that his right ankle disorder involves nonunion in the ankle joint.  If this were true, compensable evaluation under DC 5273 might have been warranted.  However, the Veteran's assertion in this regard is of no probative value.  

As a layperson, the Veteran is competent to attest to what he observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  Thus, the Veteran can be a competent witness with regard to observable symptoms such as pain and limitation of motion and function.  However, he is not competent to attest to matters involving the diagnosis and etiology of disabilities.  The orthopedic disorder at issue in this case is an internal pathology that is beyond the Veteran's capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  Hence, the Veteran is not a competent witness to render a medical opinion diagnosing himself with nonunion or malunion of his ankle joint.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran has arthritis in his right ankle joint, but not malunion or nonunion problems.  38 U.S.C.A. § 5107(b).

As the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his right ankle disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

      Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disability at issue - a right ankle disorder - is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating for the disability.  Indeed, the schedular criteria directly address the symptoms he has experienced during the appeal period (i.e., arthritis, pain, limitation of motion).  Although the Veteran indicated a desire for footwear that would prevent rolling of his ankle, at no time did he complain of such instability in treatment or on examination; indeed, objective stability testing was normal.  Therefore, it cannot be said that instability is associated with this service-connected disability.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his disorder causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  Evidence shows that the Veteran has sought medical treatment for pain associated with the ankle disorder.  But there is no evidence of record that the Veteran has been hospitalized for the disorder.  Further, no evidence of record indicates that the disorder interferes with the Veteran's employability.  Indeed, the July 2011 VA report expressly states that the ankle problem has had no "bearing" on the Veteran's employment.  Thus, even if the Veteran's disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.

As a final matter, as the issue has been found to have no bearing on employability, the issue of a total disability rating based on individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, App. 447 (2009).  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 percent, for a right ankle disorder, is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


